Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority 
Instant application 17099032, filed 11/16/2020 is a divisional of 16019627, filed 06/27/2018, now U.S. Patent #10876128.  
16019627 is a divisional of 14367454, filed 06/20/2014, now U.S. Patent #10036030. 
14367454 is a national stage entry of PCT/US12/70828, International Filing Date: 12/20/2012.PCT/US12/70828 Claims Priority from Provisional Application 61578903, filed 12/22/2011. 
61578903 disclosed the subject matter of FUSCA3 and SEQ ID NOs: 8, 49, 55 in the specification and claims. Thus, the priority of 12/22/2011 is granted. 

The Information Disclosure Statements filed on 11/16/2020 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.

In summary, claims 1-13 are allowed. 

Reasons for allowance: 
Instant application is a divisional of 16019627, filed 06/27/2018, now U.S. Patent 10876128.  
16019627 is a divisional of 14367454, filed 06/20/2014, now U.S. Patent 10036030. 
From the examination of the instant application, and prosecutions of U.S. Patent 10036030 and U.S. Patent 10876128, SEQ ID NO: 8, as a soybean sucrose synthase promoter, is free of prior art.  


In addition, the claims are free of 112 rejections. By specification ([0148]-[0149]), the claims are free of 101 rejection.
U.S. Patent 10036030 does not claim Lec1 or SEQ ID NO: 49; U.S. Patent 10876128 does not claim Lec1 or SEQ ID NO: 49; No other US patents or copending applications claim the instant combination. Thus the claims are free of double patenting issues.
In addition, applicant demonstrated that by using the claimed method and the combination of sequences, the transgenic soybean had increased oil content as compared to the wild-type soybean (Example 3, [0322]-[0328]). 
Therefore, the claims are deemed allowable. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday-Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663